United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3202
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Ricky Ellis Lamb,                       *
                                        *     [Unpublished]
             Appellant.                 *
                                   ___________

                          Submitted: May 5, 2003
                              Filed: May 9, 2003
                                   ___________

Before MURPHY, HANSEN, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Ricky Ellis Lamb challenges the sentence the
district court1 imposed after he pleaded guilty to failing to appear for service of
sentence, in violation of 18 U.S.C. § 3146(a)(2). The district court sentenced him to
21 months imprisonment and 2 years supervised release. On appeal, Lamb’s counsel
has moved to withdraw under Anders v. California, 386 U.S. 738 (1967), raising two




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
issues: the district court erroneously denied Lamb (1) credit for time served on
previous federal convictions, and (2) a downward departure under U.S.S.G. § 5K2.11.

       We conclude that the district court did not err in denying Lamb’s request for
credit to account for time that he served on previous federal sentences which he
claims should have been run concurrently to then undischarged state sentences. We
also conclude that the district court made a discretionary decision not to depart, which
is unreviewable. See United States v. Edwards, 225 F.3d 991, 992 (8th Cir. 2000),
cert. denied, 531 U.S. 1100 (2001).

      Following careful review of the record, we find no other nonfrivolous issues.
See Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, the judgment is affirmed.
We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-